 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 J & J SPORTS PRODUCTIONS, INC.,
                                                                      JUDGMENT
                          Plaintiff,
                 v.
                                                                      19-CV-5180 (PKC)(RER)
PETRA M ESPINAL, individually and d/b/a
111 Deli Stop Corp, and 111 DELI STOP CORP,
an unknown business entity d/b/a 111 Deli
Stop Corp,
                           Defendants.
---------------------------------------------------------------X
         A Memorandum and Order of the Honorable Pamela K. Chen, United States District

Judge, having been filed on May 26, 2020, granting in part, and denying in part Plaintiff’s

motion for default judgment; granting the motion as to the liability of Defendant 111 Deli under

47 U.S.C. § 605, and denying as to Defendant Espinal; awarding Plaintiff damages in the total

amount of $3,600; granting Plaintiff leave to submit an affidavit and accompanying letter

establishing the amount of attorney’s fees it seeks to recover within thirty (30) days from the

entry of this Memorandum and Order; and ordering Defendant 111 Deli to pay Plaintiff post-

judgment interest, to be calculated from the date the Clerk of Court enters judgment in this action

until the date of payment, using the federal rate set forth in 28 U.S.C. § 1961; it is

        ORDERED and ADJUDGED that Plaintiff’s motion for default judgment is granted in

part and denied in part; that the motion is granted as to the liability of Defendant 111 Deli under

47 U.S.C. § 605, and denied as to Defendant Espinal; that judgment is hereby entered in favor of

Plaintiff in the total amount of $3,600 plus post-judgment interest, to be calculated from the date

the Clerk of Court enters judgment in this action until the date of payment, using the federal rate

set forth in 28 U.S.C. § 1961 to be paid by Defendant 111 Deli; and that Plaintiff is granted leave
to submit an affidavit and accompanying letter establishing the amount of attorney’s fees it seeks

to recover within thirty (30) days from the entry of this Memorandum and Order.

Dated: Brooklyn, New York                                    Douglas C. Palmer
       May 27, 2020                                          Clerk of Court

                                                      By:    /s/Jalitza Poveda
                                                             Deputy Clerk
